Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS, LOCK-UP AND BUY-BACK AGREEMENT

 

BETWEEN

 

PENN VIRGINIA CORPORATION

 

AND

 

MAGNUM HUNTER RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

1

 

 

Section 1.01

Definitions

1

 

 

ARTICLE II

OBLIGATION TO PURCHASE REGISTRABLE SECURITIES

3

 

 

Section 2.01

Obligation to Purchase Registrable Securities

3

 

 

ARTICLE III

RESTRICTIONS ON SALES OF REGISTRABLE SECURITIES

4

 

 

Section 3.01

Lock-Up Agreements

4

 

 

ARTICLE IV

REGISTRATION RIGHTS

4

 

 

Section 4.01

Registration

4

Section 4.02

Piggyback Rights

6

Section 4.03

Delay Rights

7

Section 4.04

Underwritten Offerings

8

Section 4.05

Sale Procedures

9

Section 4.06

Cooperation by Holders

12

Section 4.07

Expenses

12

Section 4.08

Indemnification

12

Section 4.09

Rule 144 Reporting

14

Section 4.10

Transfer or Assignment of Rights

14

Section 4.11

Other Registration Rights

15

Section 4.12

Termination

15

 

 

ARTICLE V

MISCELLANEOUS

15

 

 

Section 5.01

Communications

15

Section 5.02

Successor and Assigns

16

Section 5.03

Assignment of Rights

16

Section 5.04

Recapitalization, Exchanges, Etc. Affecting the Common Stock

16

Section 5.05

Aggregation of Registrable Securities

16

Section 5.06

Specific Performance

16

Section 5.07

Counterparts

17

Section 5.08

Headings

17

Section 5.09

Governing Law

17

Section 5.10

Severability of Provisions

17

Section 5.11

Entire Agreement

17

Section 5.12

Amendment

17

Section 5.13

No Presumption

17

Section 5.14

No Conflicts; Consents

17

Section 5.15

Obligations Limited to Parties to Agreement

17

Section 5.16

Waiver of Jury Trial

18

Section 5.17

Interpretation

18

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS, LOCK-UP AND BUY-BACK AGREEMENT

 

This REGISTRATION RIGHTS, LOCK-UP AND BUY-BACK AGREEMENT (this “Agreement”) is
made and entered into as of April 24, 2013 between Penn Virginia Corporation, a
Virginia corporation (the “Company”) and Magnum Hunter Resources Corporation, a
Delaware corporation (the “Investor”).

 

WHEREAS, this Agreement is made in connection with the issuance and sale of the
Shares (as defined herein) pursuant to the Stock Purchase Agreement, dated as of
April 2, 2013, by and among Penn Virginia Oil & Gas Corporation, a Virginia
corporation, the Company and the Investor (the “Purchase Agreement”); and

 

WHEREAS, the Company has agreed to provide the registration and repurchase
rights set forth in this Agreement for the benefit of the Investor pursuant to
the Purchase Agreement, and the Investor has agreed to the restrictions on the
sale and distribution of the Shares contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions.  Capitalized terms used
herein without definition shall have the meanings given to them in the Purchase
Agreement.  The terms set forth below are used herein as so defined:

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Automatic Shelf Registration Statement” has the meaning specified therefor in
Section 4.01(b) of this Agreement.

 

“Common Stock” means the common stock, $0.01 per share, of the Company and any
other common equity securities issued by the Company, and any other shares of
stock issued or issuable with respect thereto (whether by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes the Company’s successors by merger, acquisition,
reorganization or otherwise.

 

“Designated Sales Price” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 

“Effectiveness Period” has the meaning specified therefor in Section 4.01(a) of
this Agreement.

 

“Election” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Holder” means the record holder of any Registrable Securities.

 

--------------------------------------------------------------------------------


 

“Included Registrable Securities” has the meaning specified therefor in
Section 4.02(a) of this Agreement.

 

“Indicative Price” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

 

“Investor” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 4.01(c) of
this Agreement.

 

“Liquidated Damages Multiplier” means the product of the VWAP Price times the
number of shares of Common Stock.

 

“Losses” has the meaning specified therefor in Section 4.08(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“NYSE” means the New York Stock Exchange.

 

“Opt-Out Notice” has the meaning specified therefor in Section 4.02(a) of this
Agreement.

 

“Parity Securities” has the meaning specified therefor in Section 4.02(b) of
this Agreement.

 

“PIPE” means any private placement of Common Stock that is made to selected
accredited investors and in which (i) such accredited investors enter into a
purchase agreement that commits them to purchase such Common Stock and (ii) the
Company commits to file a registration statement under the Securities Act
covering the resale from time to time of such Common Stock.

 

“Primary Offering” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

 

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

“Registrable Securities” means (i) the Shares and (iii) any securities issued or
issuable with respect to the Shares by way of a dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization (it being understood that for purposes of this
Agreement, a Person shall be deemed to be a Holder whenever such Person has the
right to then acquire or obtain from the Company any Registrable Securities,
whether or not such acquisition has actually been effected). Any Registrable
Security will cease to be a Registrable Security (a) when a registration
statement covering such Registrable Security becomes or has been declared
effective by the SEC and such Registrable Security has been sold or disposed of
pursuant to such effective registration statement; (b) when such Registrable
Security has been disposed of pursuant to any section of Rule 144; (c) when such
Registrable Security is held by the Company or one of its subsidiaries or
Affiliates (other than the Investor); (d) when such Registrable Security has
been sold or disposed of in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 4.10 hereof; or (e) on the date on which such
Registrable Security is not held by an “affiliate” (as such term is defined in
Rule 144(a)(1)) of the Company and such Registrable Security may be sold
pursuant to any section of Rule 144 without restriction and without the need for
current public information (as described in Rule 144(c)).

 

“Registration Statement” has the meaning specified therefor in
Section 4.01(a) of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto.

 

“Sale Price” has the meaning specified therefor in Section 2.01(a) of this
Agreement.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder of Registrable Securities.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 4.08(a) of this Agreement.

 

“Shares” means the shares of Common Stock issued to Investor at the Closing
pursuant to the terms and conditions of the Purchase Agreement.

 

“Trigger Date” has the meaning specified therefor in Section 4.01(c) of this
Agreement.

 

“Underwritten Offering” means (i) an offering (including an offering pursuant to
a Registration Statement) in which Common Stock is sold to an underwriter on a
firm commitment basis for reoffering to the public, (ii) an offering that is a
“bought deal” with one or more investment banks, or (iii) a “best efforts”
offering pursuant to the Registration Statement or the Automatic Shelf
Registration Statement provided such “best efforts” offering is not marketed for
more than thirty (30) days before the closing thereof.

 

“VWAP Price” as of a particular date means the volume-weighted average trading
price of a share of Common Stock on the primary national securities exchange on
which the shares of Common Stock are listed or admitted to trading, calculated
over the consecutive 30-trading day period, ending on the close of trading on
the trading day immediately prior to such date.

 

ARTICLE II
OBLIGATION TO PURCHASE REGISTRABLE SECURITIES

 

Section 2.01                             Obligation to Purchase Registrable
Securities.

 

(a)                                 Until the earlier of (i) the first
anniversary of the effective date of the Registration Statement (as defined in
Section 4.01) and (ii) the date upon which the Registrable Securities
beneficially owned by the Investor constitute  less than five percent (5.0%) of
the then outstanding Common Stock (such date, the “Buyback Termination Date”),
the Company shall provide five (5) Business Days’ written notice to the Investor
of any proposed public or private primary offering of the Common Stock (a
“Primary Offering”), which notice shall include the good faith estimate of the
managing underwriter for such Primary Offering of the estimated minimum price
per share of Common Stock (before underwriting discounts and commissions) to be
received by the Company in the Primary Offering (the “Indicative Price”). 
Within three (3) Business Days of receiving such notice, the Investor shall
provide the Company with an irrevocable election (the “Election”) to require the
Company to use a portion of the Net Proceeds of such offering to purchase a
specified number of the Registrable Securities held by the Investor at or above
a minimum price per share (before underwriting discounts and commissions)
designated by the Investor in such Election (the “Designated Sales Price”). If
the Company receives a price per share of Common Stock in the Primary Offering
that is at or above the Designated Sales Price (the “Sale Price”),

 

3

--------------------------------------------------------------------------------


 

the Company shall (1) prior to the effectiveness of the Registration Statement,
use up to fifty percent (50%) of the Net Proceeds of such offering to purchase
the number of Registrable Securities designated by the Investor in the Election
at the Sale Price and (2) after the effectiveness of the Registration Statement
but prior to the Buyback Termination Date, use up to twenty-five percent (25%)
of the Net Proceeds of such offering to purchase the number of Registrable
Securities designated by the Investor in the Election at the Sale Price. The
Company shall have no obligation pursuant to this Section 2.01(a) to use any
portion of the Net Proceeds of such offering to repurchase Registrable
Securities held by the Investor if (1) the Election is not provided, or is not
provided on a timely basis or (2) the Sale Price is less than the Designated
Sale Price.

 

(b)                                 The Investor agrees to maintain all
information relating to any notice of a Primary Offering pursuant to
Section 2.01(a) above confidential and shall not share any such information with
any of its employees (other than any of its executive officers or directors,
with respect to which the Investor agrees to cause such executive officers and
directors to keep all information relating to the Primary Offering
confidential), agents, advisors, consultants, and representatives; provided,
however, that Investor may consult with (1) its outside legal advisors with
respect to the Investor’s rights and obligations under this Agreement and
(2) any underwriter or purchaser participating in the Primary Offering with whom
the Company has previously consulted regarding the Primary Offering.

 

ARTICLE III
RESTRICTIONS ON SALES OF REGISTRABLE SECURITIES

 

Section 3.01                             Lock-Up Agreements. Each Holder owning
$10.0 million or more of Registrable Securities agrees to enter into a customary
letter agreement with underwriters providing such Holder will not effect any
public sale or distribution of Registrable Securities for up to 90 calendar days
beginning on the date of a prospectus or prospectus supplement filed with the
SEC with respect to the pricing of any Underwritten Offering, provided that the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the underwriters on the Company or
the officers, directors or any other Affiliate of the Company on whom a
restriction is imposed and the restrictions set forth in this Section 3.01 shall
not apply to any Registrable Securities that are included in such Underwritten
Offering by such Holder; provided, further, that a Holder shall not be
restricted under this Section 3.01 for more than 90 calendar days in any twelve
(12) month period in connection with Underwritten Offerings in which such Holder
is not participating.

 

ARTICLE IV
REGISTRATION RIGHTS

 

Section 4.01                             Registration.

 

(a)                                 Traditional Registration Statement. 
Promptly following the Closing Date (but in any event within twenty (20) days of
the Closing Date, in the case of a registration statement on Form S-3, or within
sixty (60) days, in the case of a registration statement on Form S-1), the
Company shall prepare and file a registration statement (the “Registration
Statement”) under the Securities Act with respect to all of the Registrable
Securities.  The Registration Statement filed pursuant to this
Section 4.01(a) shall be on such appropriate registration form of the SEC as
shall be selected by the Company and which provides for the resale methods
requested by the Holders as contemplated hereby; provided, however, that in any
case such Registration Statement shall be on Form S-3 unless the Company is
ineligible to use Form S-3.  The Company shall use its commercially reasonable
efforts to cause the Registration Statement to become effective as promptly as
practicable, but in any event no later than ninety (90) days following the
Closing Date, in the case of a registration statement on Form S-3, or no later
than one hundred twenty (120) days following the Closing Date, in the case of a
registration statement on Form S-1; provided, however, that if

 

4

--------------------------------------------------------------------------------


 

subsequent to the filing of the Registration Statement the staff of the SEC
notifies the Company that the Registration Statement has not been selected for
review by the staff of the SEC, the Company shall use its commercially
reasonable efforts to cause the Registration Statement to become effective
within five (5) Business Days of the receipt of such notice.  Any Registration
Statement shall provide for the resale pursuant to any method or combination of
methods legally available to, and requested by, the Holders of any and all
Registrable Securities covered by such Registration Statement.  The Company
shall use its commercially reasonable efforts to cause the Registration
Statement filed pursuant to this Section 4.01(a) to be effective, supplemented
and amended to the extent necessary to ensure that it is available for the
resale of all Registrable Securities by the Holders until the earlier of (a) the
third anniversary of the effective date of the Registration Statement and
(b) the date all Registrable Securities covered by such Registration Statement
have ceased to be Registrable Securities pursuant to the operation of paragraphs
(a) through (d) of the definition of “Registrable Securities” set forth in
Section 1.01  (the “Effectiveness Period”).  The Registration Statement when
effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made).  As soon as practicable
following the date that the Registration Statement becomes effective, but in any
event within two (2) Business Days of such date, the Company shall provide the
Holders with written notice of the effectiveness of the Registration Statement. 
The Company agrees that if the Registration Statement is a registration
statement on Form S-3 and after the filing thereof it is determined that the
Company is not eligible to use a registration statement on Form S-3 with respect
to the Registrable Securities and the Investor is unable to sell Registrable
Securities pursuant thereto, the Investor shall have the right to require the
Company to file a registration statement on Form S-1 with respect to all of the
Registrable Securities, and such registration statement on Form S-1 shall be the
“Registration Statement” pursuant to this Section 4.01(a).

 

(b)                                 Automatic Shelf Registration Statement.  The
Company shall prepare and file a registration statement that shall become
effective upon filing with the SEC pursuant to Rule 462(e) under the Securities
Act (the “Automatic Shelf Registration Statement”) with the SEC as promptly as
practicable after the Closing Date (but in no event more than 15 days after such
date) covering the Registrable Securities, which shall contain a Prospectus in
such form as to permit any Holder to sell its Registrable Securities at any time
beginning on or after the filing thereof with the SEC pursuant to Rule 415 under
the Securities Act or any successor or similar rule that may be adopted by the
SEC.  If the Company is not eligible to use an Automatic Shelf Registration
Statement to register the Registrable Securities at the Closing Date, it shall
not have any obligation under this Section 4.01(b) or any liability for failure
to file the Automatic Shelf Registration Statement.

 

(c)                                  Failure to Go Effective.  If the
Registration Statement required by Section 2.01(a) is not declared effective
within ninety (90) days after the Closing Date, in the case of a registration
statement on Form S-3, within one hundred eighty (180) days of the Closing Date,
in the case of a registration statement on Form S-1 or, in any case, within five
(5) days of the date the Company is notified by the staff of the SEC that the
Registration Statement will not be subject to review by the staff of the SEC
(the “Trigger Date”), then each Holder shall be entitled to a payment (with
respect to the Registrable Securities of each such Holder), as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-day period, that shall accrue daily, for the first 60 days following the
Trigger Date, increasing by an additional 0.25% of the Liquidated Damages
Multiplier per 30-day period, that shall accrue daily, for each subsequent 60
days, up to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day
period (the “Liquidated Damages”); provided, however, the aggregate amount of
Liquidated Damages payable by the Company under this Agreement to each Holder
shall not exceed 5.00% of the Liquidated Damages Multiplier with respect to such
Holder. The Liquidated Damages

 

5

--------------------------------------------------------------------------------


 

payable pursuant to the immediately preceding sentence shall be payable within
ten (10) Business Days after the end of each such 30-day period.  Any Liquidated
Damages shall be paid to each Holder in immediately available funds.  The
payment of Liquidated Damages to a Holder shall cease once the Registration
Statement is declared effective by the SEC, and any payment of Liquidated
Damages shall be prorated for any period of less than 30 days in which the
payment of Liquidated Damages ceases. If the Company is unable to cause a
Registration Statement to go effective within 180 days after the applicable
Closing Date as a result of an acquisition, merger, reorganization, disposition
or other similar transaction, then the Company may request a waiver of the
Liquidated Damages, and each Holder may individually grant or withhold its
consent to such request in its discretion.

 

Section 4.02                             Piggyback Rights.

 

(a)                                 Participation.  If, the Company proposes to
file (i) a shelf registration statement other than the registration statements
contemplated by Sections 4.01(a) and 4.01(b), (ii) a prospectus supplement to an
effective shelf registration statement, other than the registration statements
contemplated by Sections 4.01(a) and 4.01(b) of this Agreement and Holders may
be included without the filing of a post-effective amendment thereto, or (iii) a
registration statement, other than a shelf registration statement, in each case,
for the sale of Common Stock in an Underwritten Offering for its own account or
for the account of another stockholder of the Company, then as soon as
practicable following the engagement of counsel by the Company to prepare the
documents to be used in connection with an Underwritten Offering, the Company
shall give notice (including, but not limited to, notification by electronic
mail) of such proposed Underwritten Offering to each Holder (together with its
Affiliates) holding at least $5.0 million of the then-outstanding Registrable
Securities (based on the VWAP Price) and such notice shall offer such Holders
the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Company has been
advised by the Managing Underwriter that the inclusion of such Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Stock in the Underwritten
Offering, then (A) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the Company
shall not be required to offer such opportunity to the Holders or (B) if any
Registrable Securities can be included in the Underwritten Offering in the
opinion of the Managing Underwriter, then the amount of Registrable Securities
to be offered for the accounts of Holders shall be determined based on the
provisions of Section 4.02(b).  Any notice required to be provided in this
Section 4.02(a) to Holders shall be provided on a Business Day pursuant to
Section 5.01 hereof and receipt of such notice shall be confirmed by the
Holder.  Each such Holder shall then have five (5) Business Days (or one
(1) Business Day in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering.  If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering.  If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Company shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Company may, at its election, give written notice of
such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering.  Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the Company
of such withdrawal at or prior to the time of pricing of such Underwritten
Offering.  Any Holder may deliver written notice (an “Opt-Out Notice”) to the
Company requesting that such Holder not receive notice from the Company of any

 

6

--------------------------------------------------------------------------------


 

proposed Underwritten Offering; provided, however, that such Holder may later
revoke any such Opt-Out Notice in writing.  Following receipt of an Opt-Out
Notice from a Holder (unless subsequently revoked), the Company shall not be
required to deliver any notice to such Holder pursuant to this
Section 4.02(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings by the Company pursuant to this Section 4.02(a).

 

(b)                                 Priority.  If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering advises the Company that the
total amount of Registrable Securities that the Selling Holders and any other
Persons intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Stock offered or the market for the Common
Stock, then the Common Stock to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Company can be sold without having such adverse effect,
with such number to be allocated (i) first, to the Company and (ii) second, pro
rata among the Selling Holders who have requested participation in such
Underwritten Offering and any other holder of securities of the Company having
rights of registration that are neither expressly senior nor subordinated to the
Registrable Securities (the “Parity Securities”).  The pro rata allocations for
each Selling Holder who has requested participation in such Underwritten
Offering shall be the product of (a) the aggregate number of Registrable
Securities proposed to be sold in such Underwritten Offering multiplied by
(b) the fraction derived by dividing (x) the number of Registrable Securities
then owned by such Selling Holder by (y) the aggregate number of Registrable
Securities then owned by all Selling Holders plus the aggregate number of Parity
Securities then owned by all holders of Parity Securities that are participating
in the Underwritten Offering.

 

Section 4.03                             Delay Rights.  Notwithstanding anything
to the contrary contained herein, the Company may, upon written notice to any
Selling Holder whose Registrable Securities are included in the Registration
Statement, Automatic Shelf Registration Statement or other registration
statement contemplated by this Agreement, suspend such Selling Holder’s use of
any prospectus which is a part of the Registration Statement, Automatic Shelf
Registration Statement or other registration statement (in which event the
Selling Holder shall discontinue sales of the Registrable Securities pursuant to
the Registration Statement, Automatic Shelf Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Company is pursuing
an acquisition, merger, reorganization, disposition or other similar transaction
and the Company determines in good faith that the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in the Registration Statement, Automatic
Shelf Registration Statement or other registration statement or (ii) the Company
has experienced some other material non-public event the disclosure of which at
such time, in the good faith judgment of the Company, would materially adversely
affect the Company; provided, however, in no event shall the Selling Holders be
suspended from selling Registrable Securities pursuant to the Registration
Statement, Automatic Shelf Registration Statement or other registration
statement for a period that exceeds an aggregate of 60 days in any 180-day
period or 90 days in any 365-day period, in each case, exclusive of days covered
by any lock-up agreement executed by a Selling Holder in connection with any
Underwritten Offering.  Upon disclosure of such information or the termination
of the condition described above, the Company shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Registration
Statement or Automatic Shelf Registration Statement, and shall promptly
terminate any suspension of sales it has put into effect and shall take such
other reasonable actions to permit registered sales of Registrable Securities as
contemplated in this Agreement.

 

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a

 

7

--------------------------------------------------------------------------------


 

suspension pursuant to the immediately preceding paragraph in excess of the
periods permitted therein or (ii) the Registration Statement or other
registration statement contemplated by this Agreement is filed and declared
effective but, during the Effectiveness Period, shall thereafter cease to be
effective or fail to be usable for its intended purpose without being succeeded
within 90 days by a post-effective amendment thereto, a supplement to the
prospectus or a report filed with the SEC pursuant to Section 13(a), 13(c), 14
or l5(d) of the Exchange Act, then, until the suspension is lifted or a
post-effective amendment, supplement or report is filed with the SEC, but not
including any day on which a suspension is lifted or such amendment, supplement
or report is filed and declared effective, if applicable, the Company shall pay
the Selling Holders an amount equal to the Liquidated Damages, following the
earlier of (x) the date on which the suspension period exceeded the permitted
period and (y) the ninetieth (90th) day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the “180th day,” as used in the
definition of Liquidated Damages).  For purposes of this paragraph, a suspension
shall be deemed lifted on the date that notice that the suspension has been
terminated is delivered to the Selling Holders.  Any payment of Liquidated
Damages shall be prorated for any period of less than 30 days in which the
payment of Liquidated Damages ceases.

 

Section 4.04                             Underwritten Offerings.

 

(a)                                 General Procedures.  In the event that one
or more Holders elects to dispose of at least $10.0 million of Registrable
Securities (based on the VWAP Price) under the Registration Statement or
Automatic Shelf Registration Statement pursuant to an Underwritten Offering, the
Company shall, upon request by such Holders, retain such underwriters as are
requested by such Holders and reasonably acceptable to the Company in order to
permit such Holders to effect such sale though an Underwritten Offering. In
connection with an Underwritten Offering contemplated by this Agreement in which
a Selling Holder participates, each Selling Holder and the Company shall be
obligated to enter into an underwriting agreement that contains such
representations, covenants, indemnities and other rights and obligations as are
customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. No Selling Holder shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Selling Holder, its authority to enter into such underwriting agreement and to
sell, and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by Law. If
any Selling Holder disapproves of the terms of an underwriting, such Selling
Holder may elect to withdraw therefrom by notice to the Company and the Managing
Underwriter; provided, however, that such withdrawal must be made up to and
including the time of pricing of such Underwritten Offering. The Company shall
not be required to participate in more than two (2) Underwritten Offerings
pursuant to this Section 4.04, or more than one Underwritten Offering in any
six-month period; provided, however, that any Underwritten Offering will not
count against such number of Underwritten Offerings if such offering is
withdrawn (other than at the request of a Selling Holder). The Company’s
obligations pursuant to this Section 4.04 shall terminate three (3) years after
the Closing Date.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Subject to the following sentence, the
Company may include in any Underwritten Offering pursuant to Section 4.04(a) any
securities for its own account or for the account of holders of Common Stock
(other than any Holder).  Notwithstanding anything to the contrary contained
herein, if the Managing Underwriter of an Underwritten Offering advises the
Company in writing that, in its reasonable opinion the number of securities
(including any Registrable Securities) that the Company, any Selling Holder and
any other persons intend to include in any Registration Statement is such that
the success of any such offering would be materially and adversely affected,
including with respect to the price at which the securities can be sold, then
the number of shares of Common Stock or other securities to be included in the
Registration Statement for the account of the Company, any Selling Holder and
any other persons will be reduced to the extent necessary to reduce the total
number of securities to be included in any such Registration Statement to the
number recommended by such lead Underwriter; provided, however, that such
reduction shall be made: (i) first, to remove or reduce pro rata among any other
holders of Common Stock or other securities requested to be registered or
disposed of, as applicable, so that the total number of securities to be
included in any such offering for the account of all such persons will not
exceed the number recommended by such Managing Underwriter, (ii) second, to
remove or reduce any Common Stock or other securities proposed to be offered by
the Company for its own account and (iii) third, to remove or reduce Registrable
Securities requested to be included in the Registration Statement for the
account of a Selling Holder pursuant to Section 4.01(a).

 

Section 4.05                             Sale Procedures.  In connection with
its obligations under this Article IV, the Company will, as expeditiously as
possible:

 

(a)                                 prepare and file with the SEC such
amendments and supplements to the Registration Statement and Automatic
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement and Automatic Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by the Registration Statement;

 

(b)                                 if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering from the Registration
Statement or Automatic Shelf Registration Statement and the Managing Underwriter
at any time shall notify the Company in writing that, in the sole judgment of
such Managing Underwriter, inclusion of detailed information to be used in such
prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, the Company shall use its
commercially reasonable efforts to include such information in such prospectus
supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing the Registration Statement,
Automatic Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any supplement or amendment thereto, upon
request, copies of reasonably complete drafts of all such documents proposed to
be filed (including exhibits and each document incorporated by reference therein
to the extent then required by the rules and regulations of the SEC), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Registration Statement,
Automatic Shelf Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement, Automatic Shelf Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement, Automatic Shelf Registration Statement
or other registration statement;

 

9

--------------------------------------------------------------------------------


 

(d)                                 if applicable, use its commercially
reasonable efforts to register or qualify the Registrable Securities covered by
the Registration Statement, Automatic Shelf Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders or, in the case of an
Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered by any of
them under the Securities Act, of (i) the filing of the Registration Statement,
Automatic Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement, Automatic Shelf Registration Statement
or any other registration statement or any post-effective amendment thereto,
when the same has become effective; and (ii) the receipt of any written comments
from the SEC with respect to any filing referred to in clause (i) and any
written request by the SEC for amendments or supplements to the Registration
Statement, Automatic Shelf Registration Statement or any other registration
statement or any prospectus or prospectus supplement thereto;

 

(f)                                   immediately notify each Selling Holder, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Registration Statement,
Automatic Shelf Registration Statement or any other registration statement
contemplated by this Agreement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained therein, in the light of the circumstances under
which a statement is made); (ii) the issuance or express threat of issuance by
the SEC of any stop order suspending the effectiveness of the Registration
Statement, Automatic Shelf Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction. 
Following the provision of such notice, the Company agrees to as promptly as
practicable amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and to take such
other commercially reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the SEC or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish upon request, (i) an opinion of counsel for the Company dated the date
of the closing under the underwriting agreement and (ii) a “cold comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Company’s financial statements included or incorporated by reference into the
applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement

 

10

--------------------------------------------------------------------------------


 

(and the prospectus and any prospectus supplement included therein) as have been
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities by the
Company and such other matters as such underwriters and Selling Holders may
reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
SEC, and make available to its security holders, as soon as reasonably
practicable, an earnings statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

(j)                                    make available to the appropriate
representatives of the Managing Underwriter and Selling Holders access to such
information and Company personnel as is reasonable and customary to enable such
parties to establish a due diligence defense under the Securities Act; provided,
that the Company need not disclose any non-public information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Company;

 

(k)                                 cause all such Registrable Securities
registered pursuant to this Agreement to be listed on each securities exchange
or nationally recognized quotation system on which similar securities issued by
the Company are then listed;

 

(l)                                     use its commercially reasonable efforts
to cause the Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

(m)                             provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
effective date of such registration statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of such
Registrable Securities; and

 

(o)                                 if requested by a Selling Holder,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (f) of this Section 4.05, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection
(f) of this Section 4.05 or until it is advised in writing by the Company that
the use of the prospectus may be resumed and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by the Company, such Selling Holder will, or will request
the Managing Underwriter or Underwriters, if any, to deliver to the Company (at
the Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

11

--------------------------------------------------------------------------------


 

Section 4.06                             Cooperation by Holders.  The Company
shall have no obligation to include Registrable Securities of a Holder in the
Registration Statement, Automatic Shelf Registration Statement or in an
Underwritten Offering pursuant to Section 4.02(a) who has failed to timely
furnish such information that the Company determines, after consultation with
its counsel, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

 

Section 4.07                             Expenses.

 

All Selling Expenses relating to Registrable Securities shall be borne and paid
by the Selling Holder of such Registrable Securities.  All other fees and
expenses incurred by the Company in complying with its obligations pursuant to
this Agreement and in connection with the disposition of Registrable Securities,
including all fees and expenses incurred by the Company in complying with
securities or “blue sky” laws, printing expenses, messenger and delivery
expenses, any registration or filing fees payable under any federal or state
securities or “blue sky” laws, the fees and expenses incurred in connection with
any listing or quoting of the securities to be registered on any national
securities exchange or automated quotation system, fees of the Financial
Industry Regulatory Authority, reasonable fees and disbursements of counsel for
the Company, its independent registered certified public accounting firm and any
other public accountants who are required to deliver comfort letters (including
the expenses required by or incident to such performance), transfer taxes, fees
of transfer agents and registrars, costs of insurance, the fees and out of
pocket expenses of other persons retained by the Company will be borne by the
Company.

 

Section 4.08                             Indemnification.

 

(a)                                 By the Company.  In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Company will indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, employees and agents and each Person, if
any, who controls such Selling Holder within the meaning of the Securities Act
and the Exchange Act, and its directors, officers, employees or agents
(collectively, the “Selling Holder Indemnified Persons”), against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact (in
the case of any prospectus, in light of the circumstances under which such
statement is made) contained in the Registration Statement, Automatic Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Company will
not be liable in any such case if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Selling Holder Indemnified Person in writing specifically for use in the
Registration Statement, Automatic Shelf Registration Statement or such other
registration statement, or prospectus supplement, as applicable.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

 

12

--------------------------------------------------------------------------------


 

(b)                                 By Each Selling Holder.  Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Company, its
directors, officers, employees and agents and each Person, if any, who controls
the Company within the meaning of the Securities Act or of the Exchange Act, and
its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Company to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Registration
Statement, Automatic Shelf Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 4.08.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 4.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or obligation on, includes a complete and
unconditional release from all liability of, and does not contain an admission
of fault with respect to, the indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 4.08 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party on the
other in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification.  The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be

 

13

--------------------------------------------------------------------------------


 

determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this paragraph were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to herein.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss that is the subject
of this paragraph.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

 

(e)                                  Other Indemnification.  The provisions of
this Section 4.08 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

(f)                                   Survival of Indemnification Obligations. 
The indemnification provided for under this Section 4.08 shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of the Registrable Securities
pursuant to Section 4.10 and Section 5.03 of this Agreement.

 

Section 4.09                             Rule 144 Reporting.  With a view to
making available the benefits of certain rules and regulations of the SEC that
may permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its commercially reasonable efforts to:

 

(a)                                 make and keep public information regarding
the Company available, as those terms are understood and defined in Rule 144, at
all times from and after the date hereof;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish, unless otherwise available via EDGAR, to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any such securities without registration.

 

Section 4.10                             Transfer or Assignment of Rights.  The
rights of the Investor under this Agreement (including the right to
indemnification set forth in Section 4.08(a) of this Agreement) may be
transferred or assigned by the Investor to one or more transferees or assignees
of Registrable Securities; provided, however, that (a) unless the transferee or
assignee is an Affiliate of, and after such transfer or assignment continues to
be an Affiliate of, such Investor, the amount of Registrable Securities
transferred or assigned to such transferee or assignee shall represent at least
$10.0 million of Registrable Securities (based on the VWAP Price), (b) the
Company is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of such Investor under
this Agreement. Notwithstanding anything to the contrary contained herein, the
rights of the Investor relating to the Company’s obligation to repurchase
Registrable Securities set forth in Section

 

14

--------------------------------------------------------------------------------


 

2.01(a) of this Agreement may not be transferred or assigned by the Investor
except to a wholly owned subsidiary (so long as such transferee or assignee
continues to be a wholly owned subsidiary) of the Investor.

 

Section 4.11                             Other Registration Rights.  The Company
has not previously granted any registration rights that are not subordinate to
the Investor’s rights hereunder.  From and after the date hereof until the third
anniversary of the date hereof, the Company shall not, without the prior written
consent of the Holders of a majority of the Registrable Securities, enter into
any agreement with any current or future holder of any securities of the Company
that would allow such current or future holder to require the Company to include
securities in any registration statement filed by the Company on a basis other
than pari passu with, or expressly subordinate to the rights of, the Holders of
Registrable Securities hereunder; provided, however that, unless the Holders of
a majority of the Registrable Securities consent thereto in writing, any
registration rights granted by the Company before the first anniversary of the
date hereof that are not granted in connection with a PIPE shall be expressly
subordinate to the rights of the Holders of Registrable Securities hereunder
until the first anniversary of the date hereof, and may thereafter be pari passu
with, but may not have priority over, the rights of the Holders of Registrable
Securities hereunder.

 

Section 4.12                             Termination.  Except to the extent
provided in this Article IV, the rights of the Company and the Investor pursuant
to this Article IV shall terminate on the third anniversary of the date hereof;
provided, however, that the provisions of Section 4.08 shall survive any such
termination.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01                             Communications.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
facsimile, electronic mail, courier service or personal delivery:

 

(a)                                 if to the Investor:

 

Magnum Hunter Resources Corporation

777 Post Oak Boulevard, Suite 650

Houston, Texas  77056

Attention:  General Counsel

Facsimile:  (832) 369-6992

 

with copy to:

 

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas  75201

Attention:  David E. Morrison

Facsimile:  (214) 855-8301

 

if to a transferee of the Investor, to such Holder at the address provided
pursuant to Section 4.10 above; and

 

15

--------------------------------------------------------------------------------


 

(b)                                 if to the Company:

 

Penn Virginia Corporation

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, Pennsylvania  19087

Attention:  Nancy M. Snyder

Facsimile:  (610) 668-3688

 

with a copy to:

 

Vinson & Elkins L.L.P.

666 Fifth Avenue

New York, New York  10103

Attention:  Michael J. Swidler

Facsimile:  (917) 849-5367

 

and

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas  77002

Attention:  Gillian A. Hobson

Facsimile:  (713) 615-5794

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

Section 5.02                             Successor and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including subsequent Holders of Registrable Securities to
the extent permitted herein.

 

Section 5.03                             Assignment of Rights.  All or any
portion of the rights and obligations of the Investor under this Agreement may
be transferred or assigned by such Investor only in accordance with Section 4.10
hereof.

 

Section 5.04                             Recapitalization, Exchanges, Etc.
Affecting the Common Stock.  The provisions of this Agreement shall apply to the
full extent set forth herein with respect to any and all capital stock of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, stock splits, recapitalizations, pro
rata distributions and the like occurring after the date of this Agreement.

 

Section 5.05                             Aggregation of Registrable Securities. 
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 5.06                             Specific Performance.  Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to an

 

16

--------------------------------------------------------------------------------


 

injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

Section 5.07                             Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

 

Section 5.08                             Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 5.09                             Governing Law.  THIS AGREEMENT WILL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK.

 

Section 5.10                             Severability of Provisions.  Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 5.11                             Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the rights granted by the Company set
forth herein.  This Agreement supersedes all prior and contemporaneous
agreements and understandings between the parties with respect to such subject
matter.

 

Section 5.12                             Amendment.  This Agreement may be
amended only by means of a written amendment signed by the Company and the
Holders of a majority of the then outstanding Registrable Securities; provided,
however, that no such amendment shall materially and adversely affect the rights
of any Holder hereunder without the consent of such Holder.

 

Section 5.13                             No Presumption.  If any claim is made
by a party relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

 

Section 5.14                             No Conflicts; Consents. The execution,
delivery and performance by the Company of this Agreement, and the consummation
of the transactions contemplated hereby, do not and will not require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any oral or written agreement to which the Company is a party
or by which the Company is bound or to which any of its properties and assets
are subject.

 

Section 5.15                             Obligations Limited to Parties to
Agreement.  Each of the Parties hereto covenants, agrees and acknowledges that
no Person other than the Investor (and their permitted transferees and
assignees) and the Company shall have any obligation hereunder and that,
notwithstanding that the Investor may be a corporation, partnership or limited
liability company, no

 

17

--------------------------------------------------------------------------------


 

recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of the Investor or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of the
Investor or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of the
foregoing, as such, for any obligations of the Investor under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of an Investor
hereunder.

 

Section 5.16                             Waiver of Jury Trial.  Each party
acknowledges and agrees that any controversy which may arise under this
Agreement is likely to involve complicated and difficult issues and, therefore,
each such party irrevocably and unconditionally waives any right it may have to
a trial by jury in respect of any legal action arising out of or relating to
this Agreement or the transactions contemplated hereby. Each party to this
Agreement certifies and acknowledges that (a) no representative of any other
party has represented, expressly or otherwise, that such other party would not
seek to enforce the foregoing waiver in the event of a legal action, (b) such
party has considered the implications of this waiver, (c) such party makes this
waiver voluntarily, and (d) such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 5.15.

 

Section 5.17                             Interpretation.  “Article” and
“Section” references to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever any determination, consent or approval is to be made or given by the
Investor under this Agreement, such action shall be in such Investor’s sole
discretion unless otherwise specified.

 

[Signature pages to follow]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

PENN VIRGINIA CORPORATION

 

 

 

 

 

By:

/s/ Nancy M. Snyder

 

Name: Nancy M. Snyder

 

Title: Executive Vice President

 

 

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name: Gary C. Evans

 

Title: Chairman and Chief Executive Officer

 

[Registration Rights, Lock-up and Buy-back Agreement]

 

--------------------------------------------------------------------------------